Citation Nr: 0511659	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder to include shell fragment wound 
residuals, diverticulitis, and diverticulosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1965 to March 1968.  
He is the recipient of the Purple Heart.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic 
gastrointestinal disorder to include diverticulitis and 
diverticulosis.  In November 2004, the Board remanded the 
veteran's claim to the RO so that the veteran could clarify 
whether he desired a hearing before a Veterans Law Judge 
sitting at the RO or in Washington, D.C., and be scheduled 
for the requested hearing.  In March 2005, the veteran 
requested that the scheduled hearing be cancelled.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic gastrointestinal disability which was either 
incurred when he was severely wounded by enemy gun and mortar 
fire or secondary to his service-connected laparotomy 
residuals and left abdominal shell fragment wound residuals 
with Muscle Group XIV injury.  

In reviewing the veteran's service medical records, the Board 
observes that he sustained multiple gun and shell fragment 
wounds during combat in the Republic of Vietnam.  The 
post-service clinical documentation of record is in apparent 
conflict as to the nature of the veteran's current chronic 
gastrointestinal disability.  The report of a December 1968 
VA examination for compensation purposes notes the veteran 
complained of stomach upset since being wounded in the 
Republic of Vietnam.  A contemporaneous gastrointestinal 
series revealed a line of sutures along the mid-line; a 
cluster of shrapnel fragments in the soft tissues of the 
back; and no esophageal, stomach, or upper small intestine 
loop abnormalities.  An October 1969 Air Force 
gastrointestinal evaluation notes that the veteran complained 
of diarrhea.  The military physician concluded "the 
gastrointestinal abnormalities are almost certainly referable 
to his previous wound surgery and may have resulted from a 
shortening of his intestinal tract."  The report of a 
December 1980 VA examination for compensation purposes notes 
that the veteran complained of episodic lower abdominal pain 
with diarrhea.  An impression of "abdominal pain and 
diarrhea, probably functional and not due to specific organic 
pathology" was advanced.  The report of a July 1983 VA 
examination for compensation purposes states that the veteran 
complained of nausea, diarrhea, and gastritis.  The veteran's 
history of gastrointestinal symptoms since 1968 was noted.  
An impression of a questionable ulcer was advanced.  

An October 2000 colonoscopic evaluation from Columbia Fawcett 
Memorial Hospital revealed finding consistent with resolving 
sigmoid diverticulitis and an incidental small colon polyp.  
The report of a July 2001 VA examination for compensation 
purposes conveys that the veteran complained of abdominal 
cramping, constipation, and diarrhea.  The veteran was noted 
to have been diagnosed with diverticulitis by a private 
physician in 2000.  The veteran was diagnosed with a 
"history of diverticulosis and diverticulitis."  The report 
of a January 2002 VA examination for compensation purposes 
notes that a diagnostic assessment "gastrointestinal 
symptoms, which alternate between diarrhea and constipation, 
which he has been told are due to diverticulitis."  The 
examiner commented that "it seems unreasonable to assume 
diverticulitis is the result of any gunshot wound, regardless 
of the circumstances regarding whether bowel resection was 
necessary, or even present or not."  This examination is 
inadequate.  It provides neither a diagnosis nor medical 
opinion.  To properly evaluation this claim, the Board 
requires both.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the clinical 
record, the Board finds that further VA gastrointestinal 
evaluation is required to resolve the issues raised by the 
instant appeal.  Therefore, this case is REMANDED for the 
following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of his chronic gastrointestinal 
disability.  Provide a copy of the entire 
remand.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should specifically state whether the 
veteran exhibits any chronic bowel 
resection residuals.  

The examiner must advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic gastrointestinal disability was 
initially manifested during active 
service; originated during active 
service; is etiologically related to his 
multiple gunshot and shell fragment wound 
residuals and other service-connected 
disabilities; is in any other way 
causally related to such service; or has 
increased in severity beyond its natural 
progression secondary to the veteran's 
multiple service-connected disabilities.  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic gastrointestinal disorder to 
include shell fragment wound residuals, 
diverticulitis, and diverticulosis with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2004) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


